Citation Nr: 0412932	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1976 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 RO rating decision.  

In the course of his appeal, the veteran was afforded a 
Central Office hearing before a Veterans Law Judge in 
December 2003.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



REMAND

The veteran is seeking an increased evaluation for service-
connected PTSD.  He essentially contends that the level of 
impairment caused by his service-connected disability is more 
severe than is contemplated by the 30 percent disability 
rating currently assigned under 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 and 9440 (2003).  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  

As part of the notice, VA is also required to inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case the Board has been unable to identify any 
documents in the claims file establishing that VA has 
satisfied the notification requirements of the VCAA.  

Therefore, the Board concludes that a remand of this case to 
the RO is necessary so that the veteran can be advised as to 
the specific evidence needed to substantiate his claim for an 
increased rating, and as to what evidence must be provided by 
the veteran and what evidence will be obtained by VA.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The assistance provided by VA will also include making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

The Board notes that the governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 
C.F.R. § 3.326 (2003).  

In the instant case, the veteran's most current VA medical 
examination was conducted in July 2000.  The Board does not 
believe that this exam is contemporaneous enough to allow for 
a determination as top the current level of his disability.  
Therefore, the Board finds that the veteran should be given 
another VA medical examination to determine the nature and 
extent of his PTSD.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The Ro should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for an increased evaluation.  The 
RO should also advise the veteran as to 
which evidence must be obtained by the 
veteran, and which evidence will be 
obtained by VA on his behalf.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his service-
connected PTSD.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider.  When the veteran 
responds, the RO should obtain records 
from each health care provider that he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should attempt to obtain any 
outstanding VA treatment records.  

4.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and extent of the service-
connected PTSD.  The claims folder and 
the attached copy of the criteria for 
evaluating mental disorders must be 
provided to the examiner for review.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should conduct a thorough examination and 
identify all current manifestations of 
the veteran's PTSD, and specifically 
indicate, with respect to each of the 
psychiatric symptoms identified in the 
scheduler criteria for rating mental 
disorders, whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent possible, 
the examiner should distinguish the 
manifestations of the veteran's PTSD from 
those of any other diagnosed mental 
disorder.  In addition, if other 
psychiatric disorders are diagnosed, the 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  The examiner should also assign a 
Global Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD. The 
examiner should explain what the assigned 
score represents.  The examiner should 
also express an opinion as to whether the 
PTSD is sufficient to render the veteran 
unemployable.  A complete rationale for 
all opinions expressed must be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




